           Case 1:07-cr-00971-LTS Document 474 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

         -v-                                                          No. 07-CR-971-LTS

CHRISTOPHER COKE,
                                                                      ORDER
                 Defendant.

-------------------------------------------------------x


                 The Court has received Mr. Coke’s motion for a sentence reduction pursuant to 18

U.S.C. § 3582. (Docket Entry No. 473.) The Government is hereby directed to file a written

response to the foregoing application by March 24, 2021, and provide a copy to Mr. Coke. Any

reply submission must be submitted by April 14, 2021. A complete, unredacted courtesy copy

must be emailed to Chambers via SwainNYSDCorresp@nysd.uscourts.gov. Medical and other

sensitive personal information may be redacted from the publicly filed submissions, emailed

directly to Chambers, and filed under seal. Counsel must file the redacted portions of the

submissions in hard copy with the Clerk of Court, in a sealed envelope along with a copy of this

order.

         SO ORDERED.

Dated: New York, New York
       March 10, 2021

                                                                      ___/s/ Laura Taylor Swain______
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge
Copy Mailed to:           Christopher Coke, 02257748
                          Federal Correction Institution
                          P.O. Box. 2000
                          Fort Dix, N.J. 08640




COKE - CMP RLS SCHD ORD.DOCX                               VERSION MARCH 10, 2021                       1
